Citation Nr: 9930231	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-08 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of shell 
fragment or gunshot wounds of the left shoulder and arm.

3.  Entitlement to service connection for residuals of shell 
fragment or gunshot wounds of the head and neck.

4.  Entitlement to service connection for residuals of shell 
fragment or gunshot wounds of the groin.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to 
September 1972.

This appeal arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Initially, the Board notes the veteran canceled his February 
22, 1999, Central Office hearing.  A February 1999 Informal 
Hearing Presentation by the veteran's representative 
indicates the veteran withdrew his request for a Central 
Office hearing and requested his representative make an 
Informal Hearing Presentation to the Board.  The Board 
accordingly finds that the veteran has withdrawn his request 
for a personal hearing, and that no further assistance to him 
in that regard is required under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 20.704 (1999).

In the February 1999 Informal Hearing Presentation the 
veteran's representative requested he be considered for a 
non-service connected pension.  This issue, therefore, is 
referred to the RO for development and adjudication.


FINDINGS OF FACT

1.  The veteran has not submitted evidence to show a 
plausible claim for service connection for an acquired 
psychiatric disorder, to include PTSD.

2.  The veteran has not submitted evidence to show a 
plausible claim for service connection for residuals of shell 
fragment or gunshot wounds of the left shoulder and arm.

3.  The veteran has not submitted evidence to show a 
plausible claim for service connection for residuals of shell 
fragment or gunshot wounds of the head and neck.

4.  The veteran has not submitted evidence to show a 
plausible claim for service connection for residuals of shell 
fragment or gunshot wounds of the groin.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for residuals 
of shell fragment or gunshot wounds of the left shoulder and 
arm is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim for service connection for residuals 
of shell fragment or gunshot wounds of the head and neck is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim for service connection for residuals 
of shell fragment or gunshot wounds of the groin is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  The diagnosis of 
PTSD must comply with the criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM).  See generally Cohen v. Brown, 10 
Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records, such as 
through the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), formerly the U.S. Army & Joint 
Environmental Support Group (ESG).  If the VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then the veteran's lay testimony 
or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, the VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence which corroborate the veteran's testimony 
or statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

However, as noted above, acceptance of the claimed stressors 
is but one of three elements needed to well ground a 
veteran's PTSD claim.  The veteran must still provide 
evidence of a clear and unequivocal diagnosis of PTSD, and 
medical evidence of a nexus between service and PTSD.  Cohen, 
at 137.

The veteran has contended that he is a combat veteran, and 
that, during his tour of duty in Vietnam between September 
1969 and September 1970, he was wounded in the left shoulder 
and arm, the head and neck, and in the groin.  The Board also 
notes that statements of record from the veteran alternately 
contend his head, neck, and possibly his left shoulder and 
arm, were injured in a truck accident in Vietnam.  The 
veteran also contends he suffers from PTSD due to his Vietnam 
experiences.

Initially, the Board notes that while the veteran's DA 20 
file and DD 214 confirm his tours of duty in Vietnam, there 
is no medical evidence of treatment for any left shoulder, 
left arm, head, neck, or groin injuries, either by shell 
fragment or gunshot wound, or motor vehicle accident, in his 
service medical records, and no evidence of the receipt of a 
Purple Heart, or of any other evidence to confirm the veteran 
engaged in combat with the enemy.  The Board also notes the 
veteran did not contend he was a combat veteran who was 
wounded in action on his initial application for service 
connection in July 1981, nor at any point until his September 
1997 application.  Also, even if it is assumed the veteran 
engaged in combat with the enemy, this would only satisfy the 
second Caluza requirement, as noted above; there still must 
be medical evidence of current disabilities and medical 
evidence of a nexus, or relationship, or link, between those 
disabilities and the veteran's active duty service.  See also 
Cohen, supra.

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); see generally Peters v. Brown, 6 Vet. App. 540, 
543 (1994).  The Court has held that the "term 'service 
connection" is used in section 1154(b) to refer to proof of 
incurrence or aggravation of [a] disease or injury in 
service, rather than to the legal standard for entitlement to 
payments for disability."  See Kessel v. West, No. 98-772, 
slip op. at 2 (U. S. Vet. App. Sept. 20, 1999); Velez v. 
West, 11 Vet. App. 148, 153 (1998); Caluza, 7 Vet. App. at 
507.  The effect of this law is that service connection will 
not be precluded for combat veterans simply because of the 
absence of notation of a claimed disability in the official 
service records.  However, the law does not create a 
presumption of service connection, and service connection 
remains a question which must be decided based on all the 
evidence in the individual case.  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).  The veteran must still proffer 
competent medical evidence of a causal nexus between the 
claimed disability and service where the question involves 
medical causation or diagnosis, such as in the instant case.  
See Wade v. West, 11 Vet. App. 302, 305 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996).  As noted by the Court in 
Brock v. Brown, 10 Vet. App. 155 (1997), "the evidentiary 
burden provided the for combat veterans by 38 U.S.C. 
§ 1154(b) related only to the question of service incurrence, 
'that is, what happened then - - not the questions of either 
current disability or nexus to service ...." (emphasis in 
original); Brock, at 162 (quoting Caluza, 7 Vet. App. at 
507).  38 U.S.C.A. § 1154(b) also does not constitute a 
substitute for evidence of the continuation of symptoms 
subsequent to service.  (emphasis in original); Kessel, at 
19.

Where "the determinative issue is nexus, i.e., the causal 
linkage between an injury incurred in combat and a current 
disability, Arms v. West, 12 Vet. App. 188 (1999) and section 
1154(b) are not applicable."  Kessel, at 21-22.

A review of the veteran's service medical records reveals 
only that he was seen twice, on consecutive days in March 
1971, essentially for "nerves."  In one report alcohol is 
noted as a possible cause, and in the other the impression 
was normal neurological examination, and that the generalized 
complaints appear to be of functional origin; a mild 
tranquilizer may be of benefit.  There are no medical records 
whatsoever of treatment for any left shoulder, left arm, 
head, neck, or groin injuries, either by shell fragment or 
gunshot wound, or motor vehicle accident.  His August 1972 
separation physical examination report indicates that, upon 
clinical evaluation, the veteran's upper extremities, mouth 
and throat, head, face, neck, scalp, nose, ears, and genito-
urinary systems were found to be normal.  That report also 
indicates that, upon clinical evaluation, his psychiatric 
condition, including personality deviations, was also found 
to be normal.  A September 1972 statement from the veteran 
indicates that his medical condition had changed since the 
August examination, in that he indicated an infected groin.

A January 1998 VA psychiatric examination report the examiner 
indicated that, "[w]e really need a battery of psychological 
testing on this veteran to rule out organicity and to assess 
post-traumatic stress disorder.  He could have organic brain 
syndrome secondary to chronic alcoholism."  The diagnoses 
were: (Axis I) probable organic brain syndrome secondary to 
chronic alcoholism - possible PTSD - he has recurrent 
nightmares about combat experiences - history of alcohol 
abuse; (Axis II) deferred; (Axis III) deferred until 
neurological and other physical reports are available; (Axis 
IV) stress of combat duty in Vietnam; (Axis V) global 
assessment of functioning 40 - he certainly does not appear 
capable of performing simple tasks or persisting at them - he 
was difficult to interview - he was difficult to understand 
because of his stammering - he was a poor historian because 
of his confusion.  The examiner also indicated the veteran 
had marked incapacity.

A January 1998 VA examination report of the veteran's scars 
indicates a scar on the upper forearm, near the elbow joint 
on the medial surface, which was reported by the veteran to 
be a preexisting injury scar; another small scar at the base 
of the third finger at the base of the metacarpophalangeal 
joint was also reported by the veteran to be of non-service 
origin; and a small, barely discernable scar on the middle 
finger of his left hand was noted from a shrapnel wound in 
Vietnam.  No other scars or disabilities were noted.

The veteran has submitted numerous VA medical treatment and 
hospitalization reports of various disabilities and alcohol 
abuse.  There is no medical opinion in any of these records, 
however, which indicates that any left shoulder, left arm, 
head, neck, or groin disabilities were related to the 
veteran's active duty service, or any incident of that 
service, including shell fragment, gunshot, or motor vehicle 
accident residuals.  There is also no medical evidence of 
treatment for any acquired psychiatric disorder, to include 
PTSD.

While the VA PTSD examination report indicates that further 
testing of the veteran was necessary to determine a diagnosis 
as to the veteran's disorder, a clear and unequivocal 
diagnosis of PTSD was not rendered.  As the veteran was 
provided a VA examination prior to a finding by the RO that 
his claim was well grounded, and as the Board, as noted 
below, finds the veteran's claim not well grounded, there is 
no duty on the part of VA to provide another examination.  
See Brewer v. West, 11 Vet. App. 228, 235 (1998).  The Court 
has also held that, in a claim which is not well grounded, 
and in which a VA examination has been voluntarily provided 
and the examiner has recommended additional testing or X-
rays, there is no duty under 38 U.S.C.A. §§ 5103(a), 5107(a) 
to either advise the veteran to obtain the additional testing 
recommended by the examiner or to provide a complete 
examination (by conducting the recommended additional testing 
or X-rays).  See Brewer, 11 Vet. App. at 235.

Also, while the examiner indicated a small, barely 
discernable scar on the middle finger of his left hand was 
noted from a shrapnel wound in Vietnam, this is clearly based 
upon the veteran's reported history of a wound during active 
duty service.  Also, as noted above, there is no evidence of 
record to confirm the veteran engaged in combat with the 
enemy, so as to apply the presumption of 38 U.S.C.A. 
§ 1154(b).  The Board is not bound to accept the veteran's 
uncorroborated testimony of the inservice incurrence of an 
injury or disease, or an opinion of a health professional 
that is based on the veteran's recitation of his medical 
history.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
requirement.  Such evidence cannot enjoy the presumption of 
truthfulness accorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995), (as to determination of well groundedness), 
because a medical professional is not competent to opine as 
to matters outside the scope of his or her expertise, and a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See Layno, 6 Vet. 
App. at 469 (in order for any testimony to be probative of 
any fact, the witness must be competent to testify as to the 
facts under consideration).

Thus, the Board finds there is no clear and unequivocal 
diagnosis of PTSD of record, and no medical evidence of a 
nexus between any diagnosed acquired psychiatric disorder, or 
left shoulder, left arm, head, neck, or groin disability, and 
the veteran's active duty service, or any incident of that 
service, including shell fragment, gunshot, or motor vehicle 
accident residuals.  A well grounded claim must be supported 
by evidence, not merely allegations.  See Tirpak, supra.  
Consequently, as a well grounded claim for service connection 
requires medical evidence of a nexus between an inservice 
injury or disease and a current disability in order to be 
plausible, or a clear and unequivocal diagnosis of PTSD, as 
noted above, and no such evidence has been submitted, the 
veteran's claims for service connection for an acquired 
psychiatric disorder, to include PTSD, and for residuals of 
left shoulder and arm, head, neck, and groin injuries, must 
be denied as not well grounded.  See Epps, supra.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette, 8 Vet. App. at 77-78.

With regard to the veteran's representative's arguments, in 
the October 1999 646, as to the duty to assist and the duty 
to provide the veteran the benefit of reasonable doubt in 
regard to his service connection claims, the Board notes that 
these contentions have been addressed by the Federal Circuit 
in the case of Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  
That decision held that only a person who has submitted a 
well grounded claim can be determined to be a claimant for 
the purpose of invoking the duty to assist provisions of 
38 U.S.C.A. § 5107(a) or the reasonable doubt provisions of 
38 C.F.R. § 5107(b).  See Epps, at 1467-68.  As indicated 
herein, the United States Supreme Court decided not to hear 
this case; hence, it is now the law of the land.

The Board also notes the veteran's contention that not all of 
his service medical records have been obtained.  In that 
regard the Board notes the record reveals several attempts by 
the RO to obtain those records by alternate searches, all to 
no avail.  In Hayre v. West, No. 98-7046, slip op. at 7 (Fed. 
Cir. Aug. 16, 1999), the Federal Circuit held that a single 
request for pertinent service medical records (SMR) 
specifically requested by a veteran and not obtained by the 
RO does not fulfill the duty to assist.  The Court also held 
that inherent in the duty to assist is a requirement for VA 
to notify the veteran if VA is unable to obtain pertinent 
service medical records specifically requested by him or her, 
so that he or she may know the basis for the denial of his or 
her claim; may independently attempt to obtain the SMR's; and 
may submit alternative evidence and/or timely appeal.  Hayre, 
at 10-11.  As the record reveals the veteran is aware that 
several attempts to locate the records he has indicated would 
show his in-service injuries have been unsuccessful, the 
Board finds the duty to assist and duty to inform provisions 
of 38 U.S.C.A. §§ 5103(a), 5107(a) have been complied with.



ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.

Service connection for residuals of shell fragment or gunshot 
wounds of the left shoulder and arm is denied.

Service connection for residuals of shell fragment or gunshot 
wounds of the head and neck is denied.

Service connection for residuals of shell fragment or gunshot 
wounds of the groin is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

